UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-7249


ADIB EDDIE RAMEZ MAKDESSI,

                Petitioner - Appellant,

          v.

COMMONWEALTH OF VIRGINIA,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. James R. Spencer, District
Judge. (3:13-cv-00259-JRS)


Submitted:   November 19, 2013             Decided: November 22, 2013


Before WYNN and    FLOYD,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Adib Eddie Ramez Makdessi, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Adib Eddie Ramez Makdessi, a Virginia inmate, seeks to

appeal    the    district        court’s       order      dismissing      his    28     U.S.C.

§ 2254    (2006)     petition       as     a    successive         petition      for       which

authorization       had    not    been     granted.          See    28    U.S.C.       §    2244

(2006).    The order is not appealable unless a circuit justice or

judge     issues     a    certificate          of    appealability.              28     U.S.C.

§ 2253(c)(1)(A) (2006).            A certificate of appealability will not

issue     absent     “a    substantial          showing      of     the    denial          of   a

constitutional right.”            28 U.S.C. § 2253(c)(2) (2006).                      When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating           that    reasonable      jurists         would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                  Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El      v.    Cockrell,      537    U.S.       322,    336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                                Slack,

529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that Makdessi has not made the requisite showing.                           Accordingly,

we deny a certificate of appealability, deny leave to proceed in

forma pauperis, deny the motion for the appointment of counsel,

                                               2
and dismiss the appeal. *     We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   this   court   and   argument   would   not    aid   the

decisional process.



                                                                   DISMISSED




     *
       Makdessi is free, of course, to seek authorization from
this court to file a successive § 2254 petition. See 28 U.S.C.
§ 2244(b)(3).



                                    3